Citation Nr: 1508787	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-02 925	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether a reduction in evaluation from 30 percent to 10 percent, effective August 1, 2008, for rhinitis was proper.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1999 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reduction of the rating for the Veteran's rhinitis from 30 percent to 10 percent, effective August 1, 2008.  

Historically, this case was previously before the Board in July 2014, when the reduction issue was remanded for further development.  The Board notes that it also reopened a claim of service connection for bronchial asthma and remanded that claim along with claims of service connection for depression and hip avascular necrosis for further development as well.  In September 2014 and October 2014 rating decisions, those three service connection claims were granted and consequently are no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's 30 percent rating for rhinitis was initially assigned from February 2002 and was in effect greater than 5 years at the time of the reduction.  

2.  The September 2006 VA examination on which the reduction was predicated was not a "full and complete" evaluation "based on review of the entire record," as the examiner specifically noted that the Veteran's claims file was "not required" at that time.  

3.  The November 2006 rating decision that proposed reduction, the May 2008 rating decision that finalized the reduction, the December 2010 statement of the case, and the November 2011 and October 2014 supplemental statements of the case do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether there was "material improvement" of the Veteran's rhinitis and whether such noted material improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the evaluation for rhinitis from 30 percent to 10 percent, effective August 1, 2008, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the agency of original jurisdiction (AOJ) reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).  

The Board finds that the reduction in this case was not proper.  At the time of the reduction, the Veteran's 30 percent had been in effect from February 14, 2002, through July 31, 2008, which is greater than 5 years.  Because the Veteran's disability rating was in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  

The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  The Board notes that there is no adjudicatory document-the November 2006 rating decision that proposed reduction, the May 2008 rating decision that finalized the reduction, the December 2010 statement of the case, or the November 2011 or October 2014 supplemental statement of the case-that makes any finding regarding whether the reduction at issue was based on an examination as "full and complete" as the initial May 2002 VA examination on which the 30 percent evaluation was based.  

Additionally, it appears that the VA examination that was the basis for the reduction was a September 2006 VA examination.  A review of the examination report quickly reveals what was thought of the need to review the record--"[r]eview [of the] Medical Records:  None Required."  Thus, the September 2006 VA examination on which the reduction was based was not as "full and complete" as the May 2002 examination; nor was the examination "based on a review of the entire record."

Moreover, while those documents generally state that improvement was shown in the Veteran's rhinitis, none of those documents make the requisite finding with respect to whether there was material improvement and that the material improvement would be maintained in the ordinary conditions of work and life.  

Accordingly, the Board finds that the Veteran's rhinitis reduction was not proper in this case as the AOJ failed to assure that the VA examination on which the reduction was predicated was a "full and complete" examination that was "based on review of the entire record."  This is in addition to the fact that it appears that the AOJ failed to make the appropriate findings on which a reduction in evaluation could be sustained, specifically that there was a material improvement of the Veteran's rhinitis and that such material improvement would be maintained in the ordinary conditions of work and life.  See 38 C.F.R. § 3.344(a), (b).  

In reaching the above conclusions, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in evaluation for rhinitis was not proper; restoration of the 30 percent evaluation is granted, effective August 1, 2008.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


